Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 5/21/2019 in which claims 1-20 were presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,292,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this instant application encompass the claims of the parent application claiming the same subject matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one strap” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the at least one rear strap” was not mentioned in the original specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4 are claiming a connector, which is unclear if the applicant is claiming one or two connectors.
Claims 1 and 4 are claiming a plate, which is unclear if the applicant is claiming one or two plates.
Claims 2-3 and 5-17 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 13 and 16-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright (U.S. Patent No. 2004/0055077 A1).



    PNG
    media_image1.png
    865
    939
    media_image1.png
    Greyscale


It is noted that applicant is hereby noted language such as "configured to..", “for…” or “adapted to…” is nothing more than functional implications and statements of intended use which  deemed not to impose any structural limitations distinguishable over the cited prior art. Therefore patentable weight has not fully been given to such functional language.


a front anchor strap (See annotated Fig. A) coupled directly to a headgear which is a helmet (5) in this case through the use of an anchor/hook (6); 
a top anchor (See Fig. A) integrally coupled to the front anchor strap as shown in Fig. A, the top anchor (See Fig. A) having a connector (2) coupled thereto as shown in Fig. A, the connector (2) configured to connect to at least one rear strap (3 right) as shown in Fig. A; 
a first retainer (See Fig. A) capable to fit within apertures (eye apertures total three integrally formed having two sides and a top) defined within the headgear (See Fig. A) and to wrap around at least part of the headgear (See Fig. A) and at least part of the front anchor strap (at the rear as shown in Fig. A) capable to secure the front anchor strap to the headgear at or near the apertures when the device is worn; and 
a plate (See Fig. A) having a central portion (See Fig. A) defining a recessed portion which is considered as the thickness of the plate and further having a first side portion and a second side portion as shown in Fig. A.

Regarding claim 2, Wright discloses a system wherein the front anchor strap (See Fig. A) is coupled directly to the headgear using one or more fasteners in the form of hooks (6).

Regarding claim 3, Wright discloses a system wherein the front anchor strap (See Fig. A) is coupled indirectly to the headgear by coupling the front anchor strap to a plate (7) and coupling the plate to the headgear via the hook (6).

Regarding claim 6, Wright discloses a system further comprising: a second/right retainer which is identical to the left retainer shown in Fig. A (it is noted that Wright disclosed that there are two straps of right and left sides of the eye apertures) capable to fit within additional apertures defined within the headgear and to wrap around at least part of the headgear and at least part of the front anchor strap to secure the front anchor strap to the headgear at or near the additional apertures because it is mirror image (identical) to the retainer shown in Fig. A.

Regarding claim 13, Wright discloses a system the recitation “wherein when the headgear is worn by a person who is also wearing a shoulder apparatus, the system can be connected … and to connect to the plate” was fully considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Regarding claim 16, Wright discloses a system the recitation  “wherein when the headgear is worn by a person who is also wearing a shoulder apparatus, the person can rotate his or her head relative to a pivot point located at or near a relative top of the headgear where the top anchor is coupled to the front anchor strap” was fully considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (U.S. Patent No. 2004/0055077 A1).

Regarding claim 4, Wright discloses a system wherein the front anchor strap is integrally connected to the top anchor.
Wright does not disclose that the front anchor strap is connected to the top anchor through a fastener/connector.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a connector for example similar to the shown connector (7) connecting the front anchor strap is connected to the top 

Regarding claim 14, Wright discloses a system wherein the first shoulder strap and the second shoulder strap (3 right and left) have a fastener portion (4) corresponding to a fastener portions of the shoulder apparatus and the plate by looping into the fastener, 
It is noted that the clause “whereby”, in this instance, simply expresses the intended use/result and functional implication and does not limit a claim to a particular structure.  Accordingly such functional statement cannot serve to distinguish over [name of the prior art]. MPEP 2111.04.
Wright discloses that the strap is attached vis Velcro which is the commercial name for hook and loop.
Wright does not disclose hook and loop fastener at the shoulder strap.
However, it is obvious to the ordinary skilled in the art to try different well-known fasteners in order to optimize configuration and to maximize comfort, durability and functionality of the device. Replacing the taught fastener with hook and loop is a mere substitution with a well-known fastener with another. It is noted that applicant disclosed no criticality to the claimed well-known fastener.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (U.S. Patent No. 2004/0055077 A1) in view of Betts (U.S. Patent No. 6,330,722 B1).

Regarding claim 5, Wright discloses the invention substantially as claimed above.
Wright does not disclose a strap cushion coupled to the front anchor strap.
Betts teaches yet another system having a helmet attached to shoulder strap apparatus as shown in Fig. 3. The system shown in Fig. 3 a front anchor strap (18) having a strap cushion (60, 64) attached to it as shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Wright device with a strap cushion as taught by Betts in order to provide a better fit and enhance comfort to the wearer.

Allowable Subject Matter
Claims  7-12, 15 and 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.